DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 09 May 2022, is reviewed and entered. Claims 1, 6-11, and 13-15 are amended, leaving claims 1-15 pending. This Office Action is a final rejection. Please note that claim 8 is amended but has the improper status identifier “original” and the proper status identifier is –currently amended--.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 09 May 2022 have been fully considered but they are not persuasive.
Applicant’s response overcomes the drawing objections, 101 rejections, and 112 rejections, and the objections and rejections are withdrawn (Remarks page 8-10).
Applicant argues  Lopez’ cuff member/ flap “does not overlap the sleeve in any significant way” (Remarks page 11). Applicant does not point out this limitation in the claim, but Examiner believes this is in reference to the claim 1 limitation “wherein the interior surface of the flap faces portions of the exterior surface of the sleeve when the flap is folded such that the second end is distal to the attached first end.” As shown in Lopez’ figures 5 and 6, where figure 6 shows the flap 38 attached to the sleeve 34 and the flap being unfolded, and figure 5 shows the flap being folded back onto the sleeve, the entirety of the interior surface of the flap faces (and covers) portions of the exterior surface of the sleeve. The claim does not require the flap always facing the sleeve, only “when the flap is folded.” Figure 5 shows the configuration “when the flap is folded.”
Applicant argues a user would wear a glove over Lopez’ flap 38 resulting in flap 38 being positioned inside the glove (Remarks page 11-12). This is Applicant’s opinion and is not supported by the Lopez disclosure. Furthermore, this is drawn to the intended use. Lopez discloses all of the claimed structure, and so would be capable of being used in the manner claimed.
Applicant argues the secondary references do not teach the flap structure of claim 1, which is not commensurate with the rejection, because the rejection does not rely on any of the secondary references to teach the flap structure (Remarks page 13-14).
In light of the above, the rejection is believed to be proper.

Information Disclosure Statement
	In the 12/30/2021 IDS, NPL reference 3 has not been considered because it is illegible.

Drawings
The drawings were received on 09 May 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103

Claims 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 5444871 A) in view of Genender (US 20180343940 A1).

As to claim 1, Lopez discloses a garment having an integrated fluid management system (gown 10) comprising:
a sleeve extending from a shoulder portion of a body of the garment to a wrist portion (12 in combination with 14 and/ or 32 in combination with 34, Lopez shows a wrist portion to the degree shown in Applicant’s figures), the sleeve having an interior surface and an exterior surface (this is a known sleeve structure);
a wicking layer at least partially attached to the interior surface of the sleeve and extending from the wrist portion proximally toward the shoulder portion (32, 12 which may be interior to impervious layer 14 as described in col 2 line 55-65, and/ or the “second fabric layer” which may be interior to 14 and described in col 2 line 66-67 are capable of wicking as described in col 3 line 9-11; col 2 line 40-45 further discloses woven and nonwoven fabrics have a tendency to wick);
a hand portion of the wicking layer adapted to extend from the wrist portion distally toward a hand of a wearer (see annotated figure below; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com, capable of extending and intended to extend), see modification below regarding the limitation “of the wicking layer”); and
a flap attached at a first end to the sleeve of the garment and includes a second end which is not attached to the sleeve of the garment (18 and/ or 38), the flap having an interior surface and an exterior surface (fig 4), wherein the interior surface of the flap faces portions of the exterior surface of the sleeve when the flap is folded such that the second end is distal to the attached first end (capable of facing due to the flexibility of the flap material, see figs 4-6), wherein the second end of the flap is movable distal to the attached first end to permit the positioning of an O-ring of the protective glove around the exterior surface of the sleeve (capable of moving, due to the flexibility of the flap material) and further wherein, the second end of the flap is moveable proximal to the attached first end to sandwich the O-ring of the protective glove between the interior surface of the flap and the exterior surface of the sleeve of the garment (capable of moving, due to the flexibility of the flap material).
Lopez does not disclose the hand portion including:
a thumb loop sized for insertion of a thumb therethrough, and
a palm draping extending between the thumb loop and the wrist portion, the palm draping sized and shaped to cover a heel of the hand.
Genender teaches a similar sleeve (603/ 604, for example, although Genender has other similar embodiments that also read on claim 1) including a hand portion (see portion of fig 6 annotated below; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), thumb loop (thumb loop 601,602), palm draping (see portion of fig 6 annotated below), and flap (see portion of fig 6 annotated below), and further includes a wicking layer (101 and/ or 117, and para. 0044 and 0046 disclose the layers may be polypropylene which Applicant recites as a wicking material in present claim 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a thumb loop and palm draping, for engaging with the wearer’s thumb to keep the sleeve positioned on the wearer’s arm (Genender para. 0069).

    PNG
    media_image1.png
    394
    416
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    482
    media_image2.png
    Greyscale


As to claim 2, Lopez as modified discloses the garment of claim 1, wherein the sleeve comprises an impervious material (14 is “impervious material” as described in Lopez col 3 line 1-5 and 34 is an impervious barrier comprising material such as polypropylene and polyethylene as described in Lopez col 3 line 20-30).  

As to claim 3, Lopez as modified discloses the garment of claim 2, wherein the impervious material includes at least one of nonwoven materials, polypropylene, polyester, polyethylene, or combinations thereof (see the rejection of claim 2 above).  

As to claim 4, Lopez as modified discloses the garment of claim 1, wherein the wicking layer is constructed of a wicking material (Lopez col 3 line 9-11 discloses wicking fabric and/ or Genender discloses materials capable of wicking such as polypropylene).  

As to claim 5, Lopez as modified discloses the garment of claim 4, wherein the wicking material includes at least one of polyester, polypropylene, merino wool, wool, bamboo, micromodal fabrics, nylon, or combinations thereof (see the rejection of claim 4 above).  

As to claim 6, Lopez as modified discloses the garment of claim 1, wherein the first end of the flap is attached to the exterior surface of the sleeve such that the exterior surface of the first end of the flap is attached to the exterior surface of the sleeve (Lopez figs 4-6).  

As to claim 7, Lopez as modified discloses the garment of claim 6, wherein, when the second end of the flap is positioned distal to the first end of the flap, the attachment between the first end of the flap and the exterior forms an attachment protrusion extending radially outward from the exterior surface of the sleeve (capable of extending radially outward, see Lopez figs 4-6).  

As to claim 8, Lopez as modified discloses the garment of claim 7, wherein the attachment protrusion is adapted to be positioned distal to an o-ring of a second protective glove to impede distal movement of the o- ring of the second protective glove along the sleeve (capable of being positioned, such as by the elasticity of Lopez 18 and 38).  

As to claim 9, Lopez as modified discloses the garment of claim 1, wherein the first end of the flap is attached to the exterior surface of the sleeve by at least one of thermal seaming, chemical seaming, mechanical seaming, welding, glue, other adhesives, adhesive tapes, or combinations thereof (Lopez col 3 line 30-35).  

As to claim 10, Lopez as modified discloses the garment of claim 1, wherein the wicking layer extends through an entire length of the sleeve between the wrist portion and the shoulder portion (this is the result of the obvious modification presented in the rejection of claim 1 above).  

As to claim 11, Lopez as modified discloses the garment of claim 10, wherein the wicking layer is attached to the interior surface of the sleeve at least at the wrist portion, the shoulder portion, or both (at the wrist via Lopez 46).  

As to claim 13, Lopez as modified discloses the garment of claim 1, wherein a side of the thumb loop opposite the palm draping is adapted to extend directly back to the wrist portion without covering a back of the wearer's hand (capable of extending, for example, due to the flexibility of the material, the sleeves could be pushed up a wearer’s forearm and no part of the sleeve would cover the wearer’s hand).  

As to claim 14, Lopez as modified does not disclose the garment of claim 2, wherein the flap is constructed of a second impervious material having a higher coefficient of friction than the impervious material of the sleeve.
It is noted that Genender teaches the flap is thermoplastic polyurethane (para. 0044) which Applicant recites is a material having a higher coefficient of friction in present claim 15.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the flap in a second impervious material having a higher coefficient of friction than the impervious material of the sleeve, such as TPU, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the flap in a second impervious material having a higher coefficient of friction than the impervious material of the sleeve, such as TPU, for the purpose of providing the desired level of protection and to keep the sleeve portions in position on the wearer’s arm.

As to claim 15, Lopez as modified discloses the garment of claim 14, wherein the flap is constructed of at least one of Thermoplastic Polyurethane (TPU), rubber, or combinations thereof (see the rejection of claim 14 above).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 5444871 A) in view of Genender (US 20180343940 A1) as applied to claim 10 above, and further in view of Hafer et al. (US 20080155728 A1).

As to claim 12, Lopez as modified does not disclose the garment of claim 10, wherein the wicking layer is laminated to the interior surface of the sleeve.
Laminating is a known means of layering two materials.
Hafer teaches a similar gown (100) including laminating two layers together (para. 0014), including polyethylene and polypropylene, which are materials used by Lopez, Genender, and the present invention.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to providing the wicking layer laminated to the interior surface of the sleeve for the purpose of providing “particularly desirable form of these barrier materials incorporate one or more thin, breathable films that provide desirable levels of resistance to penetration by liquids and pathogens while also providing satisfactory levels   of breathability and/or moisture vapor transmission” (Hafer para. 0013).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732